WIGGINTON, Judge.
Appellant appeals that portion of the trial court’s child support modification order *989directing her to remove her child from her Aid to Families with Dependent Children (AFDC) grant and not to reapply for welfare for that child without prior permission of the court. Without making a determination as to whether a circuit court may rule upon questions of AFDC eligibility requirements, we strike the challenged portion of the order in the instant case on the grounds that the question of AFDC eligibility was not an issue before the circuit court and the Department of Health and Rehabilitative Services, which is empowered to administer the AFDC program, was not a party to the proceedings below. Therefore, paragraph l.(f) of the order on appeal is hereby stricken.
BOOTH and ZEHMER, JJ., concur.